Citation Nr: 1301863	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  03-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental condition as due to trauma for compensation purposes.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1950 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on December 4, 2006, which vacated a February 2005 Board decision, in pertinent part, and remanded the issue on appeal for additional development.  The Board, among other things, remanded the issue for additional development in September 2007, February 2010, and September 2010.

The appeal arose on appeal from a December 2001 rating decision on behalf of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2004, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that in correspondence dated in July 2008 the Veteran's attorney asserted that entitlement to VA dental treatment was warranted under the provisions of 38 C.F.R. § 17.161(a) (Class I) and that a July 1954 VA dental rating sheet indicates service connection was established for teeth numbers 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 18, 19, 20, and 29.  The Board also notes that records show the Veteran was granted a total disability rating based upon individual unemployability (TDIU) in an August 2011 rating decision warranting VA dental treatment under 38 C.F.R. § 17.161(a) (Class IV).  VA treatment records also indicate that the Veteran has received VA dental treatment.  The issue of entitlement to VA dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Claims for dental treatment are to be referred to the appropriate VA medical service adjudicators.  See VA Adjudication Procedures Manual (M21-1MR), Part IV, Subpart ii.1.A.2.c.  Therefore, the Board does not have jurisdiction over a VA dental treatment issue and the matter is referred to the AOJ for appropriate action as may be required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the Veteran's claim is afforded every possible consideration.  A review of the record shows that evidence including a handwritten letter from the Veteran to R.M. dated September 6, 1950, and a July 2007 private medical statement from R.W.P., DDS, were added to the record in March 2011 and were not apparently considered in a subsequent September 2012 supplemental statement of the case.  The Board also finds that the available VA and private medical opinions of record include inconsistent reports and statements about treatment in service which require further explanation.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2012).  It is noted that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.  

Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997); see also 38 C.F.R. § 3.306(b)(1) (2012).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a "service trauma" under VA law is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d 802, 804 (2010). 

VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (before and after February 29, 2012).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  

In this case, the Veteran has asserted that he sustained trauma to the face after being struck in the upper jaw, cheek, and lip with a spade full of gravel that knocked him off a gondola train car.  He stated that he fell about eight feet to the ground, was knocked unconscious, and that when he awoke he was bleeding from the mouth and face.  He reported that he walked to the dispensary and was given aspirin and that his face was wiped with alcohol.  He stated that two years later he began having abscessed teeth which had to be extracted.  He reported that he was told by a dentist at Scott Air Force Base that with the number of abscesses present at that time he must have received a hard blow to the mouth.  The Veteran contends that this problem continued after his discharge with resulting extraction of additional teeth. 

The Board notes that an August 18, 1955, VA dental rating determination established service connection for teeth numbers 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 18, 19, 20, and 29, without apparent determination as to which, if any, of the teeth were considered to have incurred due to inservice trauma.  The available service treatment records include reports dated May 19, 1952, indicating X-ray studies were performed for teeth numbers 8, 18, 19, and 30, that there was acute "pitis" (presumably acute pulpitis) to tooth number 8, and remarks on an AF Form 309 indicating poor oral hygiene.  A May 23, 1952, treatment entry also noted caries to teeth numbers 18 and 19.  The Veteran's July 1954 separation examination noted that teeth numbers 1, 8, 18, and 19 were missing, that teeth numbers 4, 13, and 14 were nonrestorable, and that teeth numbers 3, 5,6,7, 9, 10, 11, 20, and 29 were restorable.  

An April 2009 VA dental examination noted a review of medical records revealed the Veteran had trauma to the face and upper and lower teeth in the early 1950's, but did not identify the specific medical record reviewed.  It was noted that all upper teeth were removed after trauma in service, but no rationale was provided.  An April 2011 VA dental examination report noted the Veteran "had [a] mandibular fracture while he was in service," but found that the reason for his loss of teeth was periodontal in nature and was not due to trauma.  It was also noted there was a history of trauma to the teeth on the left side in September 1950.  The examiner stated there were missing teeth and generalized periodontal disease of the mandible with no bone loss and that panoramic X-ray studies revealed edentulous maxilla and chronic periodontitis on the lower teeth.  The examiner found there was no loss of teeth due to bone loss, but provided no rationale.  Subsequent addendum VA opinions noted that it could not be determined if nonservice-connected teeth had been affected by service-connected teeth without resort to mere speculation, but an August 2012 addendum noted that any nonservice-connected teeth that had been physically connected to service-connected teeth in the form of a fixed partial denture or bridge would have been affected.  

A July 2007 private medical report from Dr. R.W.P. noted that dental records from May 1952 revealed a fractured tooth and the need for several extractions and in a July 2008 report Dr. R.W.P. stated it was assumed that teeth numbers 8, 18, 19, and 30 were damaged in an accident.  Dr. R.W.P. further noted in his July 2008 statement and in a March 2010 statement that the loss of all of the Veteran's upper teeth and most of his lower teeth were most likely related to the initial trauma in 1950 with resultant bone loss.

Based upon the available evidence, the Board finds that credible evidence demonstrates, to some extent, that the Veteran sustained a dental trauma in service.  The Board notes, however, that the available medical includes inconsistent opinions as to whether the Veteran's teeth were lost due to bone loss through trauma and not as a result of periodontal disease.  Therefore, an additional medical opinion is required for an opinion as to which, if any, of the Veteran's teeth, separately, were lost due to bone loss through trauma or disease such as osteomyelitis and whether the condition is due to in-service trauma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran's claims file should be reviewed by an appropriate VA dental examiner for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that any of his teeth, to be considered separately for each, were lost due to bone loss through trauma or disease such as osteomyelitis and whether the condition is due to in-service trauma.

Opinions should be provided based on the results of any necessary examinations, a review of the pertinent medical evidence of record, and sound medical principles.  The opinions must address the opinions of the April 2009 and April 2011 VA examiners and the opinions of Dr. R.W.P.  A complete rationale for all opinions expressed should be set forth in the examination report.

2.  After completion of any additional development deemed necessary, the issue on appeal should be re-adjudicated with appropriate consideration of all the evidence of record including the handwritten letter dated September 6, 1950, and the July 2007 private medical statement of Dr. R.W.P.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


